Exhibit 10.8
WEATHERFORD INTERNATIONAL LTD.
NONQUALIFIED EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective December 31, 2008)
     1. Establishment and Purpose of Plan. Weatherford International Ltd.
previously established the Weatherford International Ltd. Nonqualified Executive
Retirement Plan (the “Plan”) effective as of June 1, 2003, in recognition of the
valuable services heretofore performed for it by Eligible Employees and to
encourage their continued employment. It is intended that the Plan be considered
an unfunded arrangement maintained primarily to provide deferred compensation,
for a select group of management or highly compensated employees, for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and the Internal Revenue Code of 1986, as amended (the “Code”). Weatherford
International Ltd. hereby amends and restates the Plan in its entirety effective
as of December 31, 2008.
     2. Definition of Terms. The following words and phrases when used herein,
unless the context clearly requires otherwise, shall have the following
respective meanings:
     (a) Beneficiary: The person or persons who may become entitled to a benefit
hereunder in the case of a Participant’s death in accordance with the
Designation of Beneficiary Form last received by the Company from the
Participant prior to his or her death.
     (b) Board: The Board of Directors of the Company.
     (c) Cause: Shall mean:
          (i) the willful and continued failure of the Participant to
substantially perform the Participant’s duties with the Company or a Subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness or anticipated failure after the issuance of a notice of termination for
Good Reason by the Participant), after a written demand for substantial
performance is delivered to the Participant by the Board which specifically
identifies the manner in which the Participant has not substantially performed
the Participant’s duties, or
          (ii) the willful engaging by the Participant in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company
or a Subsidiary.
          No act, or failure to act, on the part of the Participant shall be
considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or a Subsidiary. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the CEO or of a more senior
officer of the Company or based upon the advice of counsel for the Company
(which may be the General Counsel or other counsel employed by the Company or
its subsidiaries) shall be conclusively presumed to be done, or omitted to be
done, by the Participant in good faith and in the best interests of the Company
or a Subsidiary. The termination of employment of the Participant shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Participant, and the Participant is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the

 



--------------------------------------------------------------------------------



 



Participant is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
     (d) CEO: The Chief Executive Officer of the Company.
     (e) Change of Control: Shall be deemed to have occurred if any event set
forth in any one of the following paragraphs shall have occurred or is pending:
          (i) any Person is or becomes the Beneficial Owner (as defined in
Rule 13d-3 under the Securities Exchange Acts of 1934, as amended from time to
time (“Exchange Act”)), directly or indirectly, of 20 percent or more of either
(A) the then outstanding common shares of the Company (the “Outstanding Company
Common Shares”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), excluding any Person
who becomes such a Beneficial Owner in connection with a transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) below;
          (ii) individuals, who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or
          (iii) the consummation of a Corporate Transaction, unless, following
such Corporate Transaction or series of related Corporate Transactions, as the
case may be, (A) all of the individuals and entities (which, for purposes of the
Plan, shall include, without limitation, any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity) who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 66 2/3 percent of,
respectively, the then outstanding common shares and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors (or other governing body), as the case may be, of the
entity resulting from such Corporate Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s Assets either directly or through one or more
subsidiaries or entities) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Shares and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the entity resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Corporate Transaction and (C) at least two-thirds of the members of the
board of directors or other governing body of the entity resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
approval of such Corporate Transaction; or

2



--------------------------------------------------------------------------------



 



          (iv) approval or adoption by the Board or the shareholders of the
Company of a plan or proposal which could result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
Company’s Assets or the dissolution of the Company.
     (f) Code: The Internal Revenue Code of 1986, as amended.
     (g) Company: Weatherford International Ltd., a Bermuda exempted company,
and its Successors (as defined in Section 18).
     (h) Company’s Assets: Assets (of any kind) owned by the Company, including,
without limitation, any securities of the Company’s Subsidiaries and any of the
assets owned by the Company’s Subsidiaries.
     (i) Compensation: The sum of (i) the Participant’s highest annual base
salary paid for personal services rendered to the Company or a Subsidiary in the
last five-year period ending on the applicable date and increased for any
amounts that the Eligible Employee could have received in cash in lieu of
deferrals made pursuant to a cash or deferred arrangement or a cafeteria plan
described in Section 125 of the Code, plus (ii) the bonus amount (as set forth
in the Participation Agreement) potentially payable to a Participant (“target”)
under the Company’s management incentive plan for such year or, if greater, the
highest bonus (whether in cash or securities of the Company) earned by or paid
or granted to the Participant during any one of the last five calendar years
ended prior to the applicable date. For purposes of the Plan, for any Eligible
Employee who first becomes a Participant in the Plan on or after February 6,
2008 (but specifically excluding all Participants in the Plan prior to
February 6, 2008, even if they continue to participate in the Plan after that
date), Compensation shall mean such Participant’s highest annual base salary
paid for personal services rendered to the Company or a Subsidiary in the last
five-year period ending on the applicable date, and shall specifically exclude
all incentive compensation or bonuses paid or payable to such Participant.
     (j) Corporate Transaction: A reorganization, merger, amalgamation, scheme
of arrangement, exchange offer, consolidation or similar transaction of the
Company or any of its subsidiaries or the sale, transfer or other disposition of
all or substantially all of the Company’s Assets.
     (k) Disability: The absence of the Participant from performance of the
participant’s duties with the Company on a substantial basis for 120 calendar
days as a result of incapacity due to mental or physical illness.
     (l) Early Retirement Date: The first day of the month coinciding with or
next following the date on which the Participant retires from employment by the
Company or a Subsidiary on or after attainment of age 55 and completion of 10
Years of Service.
     (m) Effective Date: June 1, 2003.
     (n) Eligible Employee: An individual who (i) is a member of a select group
of management of the Company or a Subsidiary and (ii) is selected for
participation in the Plan by the CEO.
     (o) Entity means any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.
     (p) Good Reason: The occurrence of any of the following:

3



--------------------------------------------------------------------------------



 



          (i) the assignment to the Participant of any position, authority,
duties or responsibilities inconsistent with the Participant’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by any employment agreement between
the Company or any Subsidiary and the Participant or as in effect prior to the
assignment, or any other action by the Company or a Subsidiary which results in
a diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company or a Subsidiary promptly after
receipt of notice thereof given by the Participant;
          (ii) any failure by the Company or a Subsidiary to comply with any of
the provisions of the Plan (including, without limitation, its obligations under
any employment agreements between the Company or any Subsidiary and the
Participant), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company or a Subsidiary
promptly after receipt of notice thereof given by the Participant;
          (iii) any failure by the Company or any Subsidiary to continue to
provide the Participant with benefits currently enjoyed by the Participant under
any of the Company’s or any Subsidiary’s compensation, bonus, retirement,
pension, savings, life insurance, medical, health and accident, or disability
plans, or the taking of any other action by the Company or a Subsidiary which
would directly or indirectly reduce any of such benefits or deprive the
Participant of any fringe benefits or perquisites currently enjoyed by the
Participant;
          (iv) the Company’s or a Subsidiary’s requiring the Participant to be
based at any office or location other than as provided in by any employment
agreement between the Company or a Subsidiary and the Participant or the
Company’s or a Subsidiary’s requiring the Participant to travel to a
substantially greater extent than required immediately prior to the date hereof:
          (v) any purported termination by the Company or a Subsidiary of the
Participant’s employment (including, without limitation, any secondment of the
Participant to a Subsidiary without the Participant’s prior express agreement in
writing or as otherwise permitted under an employment agreement);
          (vi) any failure by the Company to comply with and satisfy Section 16
of the Plan; or
          (vii) in connection with, as a result of or following a Change of
Control, the giving of notice to the Participant that his or her employment
agreement with the Company or any Subsidiary shall not be extended or renewed.
          In the event of a Change of Control or other Corporate Transaction in
which the Company’s common shares may cease to be publicly traded, following
such Change of Control or the consummation of such other Corporate Transaction,
“Good Reason” shall be deemed to exist upon the occurrence of any of the events
listed in clauses (i) — (vii) above and also in the event Participant is
assigned to any position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities that are (A) not at or with
the publicly-traded ultimate parent company of the Successor to the Company or
the corporation or other entity surviving or resulting from such Corporate
Transaction or (B) inconsistent with the Participant’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by any employment agreement between the Company
and the Participant or as in effect prior to the assignment.

4



--------------------------------------------------------------------------------



 



          For purposes of the Plan, any good faith determination of “Good
Reason” made by the Participant shall be conclusive.
     (q) Normal Retirement Date: The first day of the month coinciding with or
next following the date on which the Participant retires from employment by the
Company or a Subsidiary on or after attainment of age 62 and completion of 10
Years of Service.
     (r) Participant: An Eligible Employee who elects to participate in the Plan
in accordance with Section 3.
     (s) Participation Agreement: A written notice filed by an Eligible Employee
with the Company in substantially the form attached hereto as Exhibit A,
electing to participate in the Plan and agreeing to the reduction under
Section 3 and the other terms of the Plan.
     (t) Person: shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates (as defined in Rule 12b-2 promulgated under
Section 12 of the Exchange Act), (iii) an underwriter temporarily holding
securities pursuant to an offering by the Company of such securities, or (iv) a
corporation or other entity owned, directly or indirectly, by the shareholders
of the Company in the same proportions as their ownership of common shares of
the Company.
     (u) Plan: The Weatherford International Ltd. Nonqualified Executive
Retirement Plan set forth in this document as it may be amended from time to
time.
     (v) Plan Assumptions: The Plan assumptions established by the Company as
set forth on Exhibit B attached hereto.
     (w) Section 409A: Section 409A of the Code and the final Department of
Treasury Regulations issued thereunder.
     (x) Separation From Service: shall have the meaning ascribed to that term
in Section 409A.
     (y) Specified Employee: shall have the meaning ascribed to that term in
Section 409A.
     (z) Subsidiary: Any majority-owned subsidiary of the Company or any
majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
CEO designates such Entity to be a Subsidiary for the purposes of the Plan.
     (aa) Year of Service: Each 12-month period during continuous employment
with the Company or a Subsidiary as a common-law employee beginning on an
Eligible Employee’s date of hire and each anniversary thereof. Any period of
less than 12 months during such continuous employment that begins on the
anniversary of an Eligible Employee’s date of hire and ends on his or her date
of retirement or termination of employment shall also be credited as one full
Year of Service. All periods of employment by the Company or a Subsidiary shall
be taken into account and neither the transfer of an Eligible Employee from
employment by the Company to employment by a Subsidiary nor the transfer of an
Eligible Employee from employment by a Subsidiary to Employment by the Company
shall be deemed to be a termination of employment by the Eligible Employee.
Moreover, the employment of an Eligible Employee shall not be deemed to have
been terminated because of his absence from active employment on account of
temporary illness or authorized vacation, or during temporary

5



--------------------------------------------------------------------------------



 



leaves of absence from active employment granted by the Company or a Subsidiary
for reasons of professional advancement, education, health, or government
service, or during military leave for any period if the Eligible Employee
returns to active employment within 90 days after the termination of his
military leave, or during any period required to be treated as a leave of
absence by virtue of (i) any enforceable employment or other agreement or
(ii) any applicable law, such as the federal Family and Medical Leave Act of
1993.
     3. Participation; Reduction of Salary; Years of Service; Years of Age;
Payment Election.
     (a) An Eligible Employee may irrevocably elect to participate in the Plan
by filing a Participation Agreement with the Company within 30 days after the
individual becomes an Eligible Employee. An Eligible Employee who does not file
a Participation Agreement with the Company during the applicable 30-day period
may not subsequently elect to participate in the Plan.
     (b) Upon the filing of a Participation Agreement, Participant agrees to a
one-time reduction equal to 10% of the Participant’s annual base salary (as of
the time of the filing of the Participation Agreement).
     (c) For purposes of determining a Participant’s Years of Service under the
Plan, the CEO may, in his sole discretion, credit a Participant (excluding
himself) with additional Years of Service. In addition, for purposes of
determining any benefits payable under Sections 4 through 7 of the Plan, upon
termination of employment for any reason (except for termination by the Company
for Cause), each Participant shall be credited with an additional number of
Years of Service and years of age as set forth in the Participation Agreement.
     (d) When determining the benefits payable to a Participant, if a
Participant’s actual age (before adding any additional years) is 55 or older,
then no additional years of age will be credited to such Participant. If,
however, a Participant’s actual age is 54 or less, then the Participant will be
credited with additional years of age under the terms of the Plan, provided that
when the Participant’s age (for purposes of determining the benefits payable
under the Plan) reaches 55 years, then no additional years of age will be
credited to the Participant.
     4. Retirement Benefit.
     (a) The Company agrees that, from and after a Participant’s Early
Retirement Date or Normal Retirement Date, the Company shall pay as a retirement
benefit (“Retirement Benefit”) to the Participant the lump sum equivalent of a
monthly benefit equal to one-twelfth of the product of (i) the annual benefit
percentage, as set forth in the Participation Agreement (“Annual Benefit
Percentage”), multiplied by (ii) the Participant’s Compensation in effect as of
his or her Early Retirement Date or Normal Retirement Date, as applicable, and
multiplied by (iii) the Participant’s Years of Service, up to a maximum amount
equal to such Compensation multiplied by the maximum benefit percentage set
forth in the Participation Agreement (“Maximum Benefit Percentage”). Such lump
sum equivalent shall be determined on the basis of Plan Assumptions.
     (b) The Company shall pay the Retirement Benefit to the Participant within
15 days after the date of the Participant’s Separation From Service; provided,
however, that if the Participant is a Specified Employee, the Participant’s
Retirement Benefit shall be paid on the date that is six months following the
date of the Participant’s Separation From Service.

6



--------------------------------------------------------------------------------



 



     5. Disability Benefit.
     (a) In the event of a Participant’s termination of employment with the
Company or a Subsidiary due to Disability, the Company shall pay as a disability
benefit (“Disability Benefit”) to the Participant the lump sum equivalent of a
monthly benefit equal to one-twelfth of the product of (i) the Annual Benefit
Percentage, multiplied by (ii) the Participant’s Compensation in effect as of
his or her date of termination, and multiplied by (iii) the Participant’s Years
of Service, up to a maximum amount equal to such Compensation multiplied by the
Maximum Benefit Percentage. Such lump sum equivalent shall be determined on the
basis of the Plan Assumptions.
     (b) The Company shall pay the Disability Benefit to the Participant within
15 days after the date of the Participant’s Separation From Service; provided,
however, that if the Participant is a Specified Employee, the Participant’s
Disability Benefit shall be paid on the date that is six months following the
date of the Participant’s Separation From Service.
     6. Termination Benefit.
     (a) In the event of termination of employment with the Company or any
Subsidiary of a Participant who has completed 10 Years of Service, the Company
shall pay as a termination benefit (“Termination Benefit”) to the Participant
the lump sum equivalent of a monthly benefit equal to one-twelfth of the product
of (i) the Annual Benefit Percentage, multiplied by (ii) the Participant’s
Compensation in effect as of his or her date of termination, and multiplied by
(iii) the Participant’s Years of Service, up to a maximum amount equal to such
Compensation multiplied by the Maximum Benefit Percentage. Such lump sum
equivalent shall be determined on the basis of the Plan Assumptions.
     (b) The Company shall pay the Termination Benefit to the Participant within
15 days after the date of the Participant’s Separation From Service; provided,
however, that if the Participant is a Specified Employee the Participant’s
Termination Benefit shall be paid on the date that is six months following the
date of the Participant’s Separation From Service. Notwithstanding any other
provision of the Plan, if the date of the Participant’s Separation From Service
does not occur before January 1, 2017, the Company shall pay the Termination
Benefit to the Participant on January 1, 2017.
     7. Death Benefit. In the event of a Participant’s death prior to the date
of the payment of his or her Termination Benefit the Company shall pay to the
Participant’s Beneficiaries the Termination Benefit at the time specified in
Section 6.
     8. Payor of Benefits. Benefits payable under the Plan with respect to a
Participant shall be the joint and several obligation of the Company and each
Subsidiary that employed the Participant during any period of his or her
participation in the Plan, however, the Company shall have the primary
obligation of making any and all benefit payments under the Plan. If, for any
reason the Company is unable to make any payments, then all Subsidiaries that
employed the Participant during any period of his or her participation in the
Plan shall have the obligation to make all of such benefit payments. Adoption
and maintenance of the Plan by the Company and any Subsidiary shall not, for
that reason, create a joint venture or partnership relationship between or among
such entities for purposes of payment of benefits under the Plan or for any
other purpose.
     In order to meet its contingent obligations under the Plan, neither the
Company nor any Subsidiary shall be required to set aside any assets or
otherwise create any type of fund in which any Participant, or any person
claiming under such Participant, has an interest other than that of an unsecured

7



--------------------------------------------------------------------------------



 



general creditor of the Company or a Subsidiary, or which would provide any
Participant, or any person claiming under such Participant, with a legally
enforceable right to priority over any general creditor of the Company or a
Subsidiary in the event of insolvency of the Company or a Subsidiary. For all
purposes of the Plan, the Company or a Subsidiary shall be considered insolvent
if it is unable to pay its debts as they mature or if it is subject to a pending
proceeding as a debtor under the U.S. Bankruptcy Code.
     During any period in which any trust which conforms to the prior paragraph
is in existence, benefits payable under the Plan shall be payable by the trustee
in accordance with the terms, provisions, conditions and limitations of the Plan
and trust. To the extent that any distribution described in the immediately
preceding sentence does not fully satisfy the obligation for any benefit due
under the Plan, the Company or a Subsidiary shall remain fully liable and
obligated for full payment of any unpaid benefit due and payable under the Plan.
     9. Benefits Payable Only from General Corporate Assets; Unsecured General
Creditor Status of Participants.
     (a) The payments to a Participant or his or her Beneficiary hereunder shall
be made from assets which shall continue, for all purposes to be a part of the
general, unrestricted assets of the Company; no person shall have any interest
in any such assets by virtue of the provisions of the Plan. The Company’s
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future. To the extent that any person acquires a right to receive payments
from the Company under the provisions hereof, such right shall be no greater
than the right of any unsecured general creditor of the Company; no such person
shall have nor acquire any legal or equitable right, interest or claim in or to
any property or assets of the Company.
     (b) In the event that, in its discretion, the Company purchases an
insurance policy or policies insuring the life of any Participant (or any other
property) to allow the Company to recover the cost of providing benefits, in
whole or in part, hereunder, neither the Participant nor his or her Beneficiary
shall have any rights whatsoever therein or in the proceeds therefrom. The
Company shall be the sole owner and beneficiary of any such insurance policy or
other property and shall possess and may exercise all incidents of ownership
therein. No such policy, policies or other property shall be held in any trust
for the Participant, his or her Beneficiary or any other person nor as
collateral security for any obligation of the Company hereunder.
     10. Full Settlement.
     (a) No Right of Offset. The Company’s obligations to make payments under
the Plan and to otherwise perform its obligations under the Plan shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against a Participant or others.
     (b) No Benefit Reduction. The amount of any payments or benefits provided
for in the Plan shall not be reduced by any compensation earned by the
Participant as the result of employment by another employer, by any other
retirement or severance benefits, by offset against any amount claimed to be
owed by the Participant to the Company, or otherwise.
     11. Beneficiary Designation. The Participant shall have the right, at any
time, to submit in the form approved by the Company a written designation of
primary and secondary Beneficiaries to whom payment under the Plan shall be made
in the event of his or her death prior to complete distribution

8



--------------------------------------------------------------------------------



 



of the benefits due and payable under the Plan. Each Beneficiary designation
shall become effective only when received by the Company. If no such designation
has been received by the Company from the Participant prior to his or her death,
the Participant shall be deemed to have designated as the Beneficiary (i) the
Participant’s surviving spouse, or (ii) if there is no surviving spouse, the
Participant’s children, in equal shares.
     12. No Trust Created. Nothing contained in the Plan, and no action taken
pursuant to its provisions by either party hereto shall create, or be construed
to create, a trust of any kind, or a fiduciary relationship between the Company
and any Participant, his or her Beneficiary or any other person.
     13. No Contract of Employment. Nothing contained herein shall be construed
to be a contract of employment for any term of years, nor as conferring upon a
Participant the right to continue to be employed by the Company or any
Subsidiary in his or her present capacity, or in any capacity. The Plan relates
to the payment of deferred compensation for the Participant’s services, payable
after termination of his or her employment with the Company or any Subsidiary,
and is not intended to be an employment contract.
     14. Benefits Not Transferable. Neither a Participant nor his or her
Beneficiary shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. No such amounts shall be subject to seizure by any creditor of any
such Participant or Beneficiary, by a proceeding at law or in equity, nor shall
such amounts be transferable by operation of law in the event of bankruptcy,
insolvency or death of the Participant or his or her Beneficiary. Any such
attempted assignment or transfer shall be void.
     15. Administration.
     (a) Full power and authority to construe, interpret and administer the Plan
shall be vested in the CEO. This power and authority includes, but is not
limited to, selecting Eligible Employees to participate in the Plan,
establishing rules and regulations for the administration of the Plan,
maintaining all records necessary for administration of the Plan, including, but
not limited to, Participation Agreements and beneficiary designation forms, and
making all other determinations, and taking such actions, as may be necessary or
advisable for the administration of the Plan. Decisions of the CEO shall be
final, conclusive and binding upon all parties. The CEO, in his sole discretion,
may delegate day-to-day administration of the Plan to an employee or employees
of the Company or to a third-party administrator. The CEO may also rely on
counsel, independent accountants or other consultants or advisors for advice and
assistance in fulfilling its administrative duties under the Plan.
     (b) Certain persons may be offered the ability to participate in the Plan
as an Eligible Employee upon terms and conditions that differ from those in the
Plan. The Participation Agreement for any such Eligible Employee will be deemed
to be an amendment to the Plan only for such Eligible Employees who elect to
participate in the Plan.
     16. Determination of Benefits.
     (a) Claim. A person who believes that he or she is being denied a benefit
to which he or she is entitled under the Plan (“Claimant”), or his or her duly
authorized representative, may file a written request for such benefit with the
CEO of the Company, setting forth his or her claim. The request must be
addressed to the CEO of the Company at the Company’s principal place of
business.

9



--------------------------------------------------------------------------------



 



     (b) Claim Decision. Upon receipt of a claim, the CEO shall advise the
Claimant that a reply will be forthcoming within a reasonable period of time,
but ordinarily not later than 60 days (45 days for Disability claims), and
shall, in fact, deliver such reply within such period. However, the CEO may
extend the reply period for an additional 30 days for reasonable cause (an
additional 15 days, if necessary, for Disability claims). If the reply period
will be extended, the CEO shall advise the Claimant in writing during the
initial 60-day period (45-day period for Disability claims) indicating the
special circumstances requiring an extension and the date by which the CEO
expects to render the benefit determination.
     If the claim is denied in whole or in part, the CEO will render a written
opinion, using language calculated to be understood by the Claimant, setting
forth (i) the specific reason or reasons for the denial, (ii) the specific
references to pertinent Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation as to why such material or such
information is necessary, (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review, and (v) the time
limits for requesting a review of the denial and for the actual review of the
denial. With respect to a Disability claim, if the CEO relied on a rule,
guideline, protocol or similar criterion in denying the claim, the notice will
either include a copy or state that it was relied on and will be provided upon
request, without charge.
     (c) Request for Review. Within 60 days (180 days for Disability claims)
after the receipt by the Claimant of the written opinion described above, the
Claimant may request in writing that the Board review the CEO’s prior
determination. Such request must be addressed to the Board at the Company’s then
principal place of business. The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.
     The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
CEO in making the initial claims decision, (ii) was submitted, considered or
generated in the course of the CEO making the initial claims decision, without
regard to whether such instrument was actually relied upon by the CEO in making
the decision, (iii) demonstrates compliance by the CEO with administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Claimants, or (iv) in the case of a Disability
claim, constitute a statement of policy or guidance concerning the denied
benefit. With respect to a Disability claim, (1) the Claimant may request that
any medical or vocational experts who advised the CEO regarding the claim be
identified, and (2) if the claim was denied on the basis of a medical judgment,
the Board will consult a health care professional with appropriate training and
experience other than the health care professional who was consulted in
connection with the denial of the claim or his or her subordinates. If the
Claimant does not request a review of the CEO’s determination within such 60-day
period (180-day period for Disability claims), he or she shall be barred and
estopped from challenging such determination.
     (d) Review of Decision. Within a reasonable period of time, ordinarily not
later than 60 days (45 days for Disability claims), after the Board’s receipt of
a request for review, it will review the CEO’s prior determination. If special
circumstances require that the 60-day time period (45-day time period for
Disability claims) be extended, the Board will so notify the Claimant within the
initial 60-day

10



--------------------------------------------------------------------------------



 



period (45-day period for Disability claims) indicating the special
circumstances requiring an extension and the date by which the Board expects to
render its decision on review, which shall be as soon as possible but not later
than 120 days (90 days for Disability claims) after receipt of the request for
review.
     The Board has discretionary authority to determine a Claimant’s eligibility
for benefits and to interpret the terms of the Plan. Benefits under the Plan
will be paid only if the Board decides in its discretion that the Claimant is
entitled to such benefits. The decision of the Board of Directors shall be final
and non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Company and the
Claimant.
     If the Board makes an adverse benefit determination on review, the Board
will render a written opinion, using language calculated to be understood by the
Claimant, setting forth (i) the specific reason or reasons for the denial,
(ii) the specific references to pertinent Plan provisions on which the denial is
based, (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which (A) was relied upon by the Board in making its
decision, (B) was submitted, considered or generated in the course of the Board
making its decision, without regard to whether such instrument was actually
relied upon by the Board in making its decision, (C) demonstrates compliance by
the Board with administrative processes and safeguards designed to ensure and to
verify that benefit claims determinations are made in accordance with governing
Plan documents, and that, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated claimants, or (D) in the
case of a Disability claim, constitute a statement of policy or guidance
concerning the denied benefit, and (iv) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following the adverse benefit
determination on such review. With respect to a Disability claim, if the Board
relied on a rule, guideline, protocol or similar criterion in denying the claim,
the notice will either include a copy or state that it was relied on and will be
provided upon request, without charge.
     17. Amendment. The Plan may be amended, altered, modified, or terminated at
any time by a written instrument signed by the Company or its Successors;
provided, however, that no such amendment, alteration, modification or
termination may adversely affect the rights of any Participant under the Plan.
In addition, as provided for in Section 15, the terms and conditions contained
in a Participation Agreement for any particular Participant shall be deemed to
be an amendment to the Plan only for purposes of such Participant. In the event
of a Change of Control, the Plan cannot be amended, altered, modified or
terminated thereafter without the prior written consent of each Participant. To
the extent that any of the terms and provisions of the Plan are contrary or
contradictory to any terms and provisions of any employment agreement between a
Participant and the Company or a Subsidiary, and the terms and provisions of
such employment agreement are more beneficial to a Participant, then the terms
and provisions of the employment agreement shall control and shall be deemed to
be substituted for and replace the contrary terms and provisions of the Plan.
     18. Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, amalgamation, scheme of
arrangement, exchange offer, operation of law or otherwise (including any
purchase, merger, amalgamation, Corporate Transaction or other transaction
involving the Company or any subsidiary or Affiliate of the Company), to all or
substantially all of the business and/or assets of the Company or its
subsidiaries (a “Successor”) to expressly assume and agree to perform the Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

11



--------------------------------------------------------------------------------



 



     19. Not a Security. Nothing contained herein shall be construed to create a
security. The Plan relates to the payment of deferred compensation for each
Participant’s services, payable after termination of his or her employment with
the Company, and is not intended to be, or to create, a security.
     20. Notice. Any notice, consent or demand required or permitted to be given
under the provisions of the Plan shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party’s last known address as shown on the records of
the Company. The date of such mailing shall be deemed the date of notice,
consent or demand. Either party may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.
     21. Enforceability. If any one or more of the provisions contained in the
Plan shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
remaining provisions of the Plan, and the terms of such provision shall be
construed, amended or deleted (if necessary) so as to cure such invalidity,
illegality or unenforceability.
     22. Governing Law. Except to the extent preempted by federal law, the Plan,
and the rights of the Company and the Eligible Employees hereunder, shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to the principles of conflicts of law that might otherwise apply.
     23. Freezing of the Plan and Preservation of Accrued Benefits.
Notwithstanding any other provisions of the Plan to the contrary, effective as
of December 31, 2008, (1) no further individuals shall become Participants in
the Plan, (2) each Participant shall be vested (regardless of his or her Years
of Service) for purposes of determining entitlement to, but not the amount of,
Termination Benefits under Section 6 of the Plan, (3) there shall be no further
benefit accruals under the Plan after December 31, 2008 and (4) each
Participant’s benefit under the Plan shall be his Termination Benefit calculated
as if he incurred a termination of employment with the Company (not a
termination of employment by the Company for Cause) and all Subsidiaries on
December 31, 2008, taking into account any Years of Service and years of age
granted under the Participant’s Participation Agreement and Section 3(c).
Effective as of December 31, 2008, the Plan, as frozen, shall continue to
operate with full force and effect, however the only benefits payable under the
Plan shall be Termination Benefits under Section 6 of the Plan (including
termination as a result of retirement or Disability) and death benefits under
Section 7 of the Plan.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Plan, as amended and restated, is executed by a
duly authorized officer of the Company on the 31st day of December, 2008.

            WEATHERFORD INTERNATIONAL LTD.
      By:            /s/ Bernard J. Duroc-Danner                  Bernard J.
Duroc-Danner                 Chairman, President & Chief Executive Officer     

13



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTICIPATION AGREEMENT
WEATHERFORD INTERNATIONAL LTD.
NONQUALIFIED EXECUTIVE RETIREMENT PLAN

     
TO:
  Weatherford International Ltd. (“Company”)
Attention: General Counsel
 
   
FROM:
                                           (“Eligible Employee”)

          By signing and filing this Participation Agreement, the Eligible
Employee elects to participate in the Plan, and agrees to be bound by the terms
of the Plan, a copy of which the Eligible Employee acknowledges having received
and read. Specifically, but not in limitation of the foregoing, the Eligible
Employee understands, agrees and acknowledges that:

  1.   this Participation Agreement is irrevocable;     2.   the Eligible
Employee’s current annual base salary shall be reduced by 10% (one-time);     3.
  the annual base salary reduction in paragraph 2 above shall not be deemed to
constitute a breach of any employment agreement between the Company, or its
subsidiaries, and the Eligible Employee;     4.   the Company will purchase
Company-owned life insurance on the Eligible Employee and the Eligible Employee
agrees to submit to the reasonable requirements of the insurance company to
obtain such insurance. The Eligible Employee further agrees and acknowledges
that (i) such life insurance is obtained for the benefit of the Company,
(ii) the Company will be the beneficiary of such life insurance and (iii) the
Eligible Employee (and his or her Beneficiaries) shall have no claim or right to
such life insurance or the proceeds thereof; and     5.   the other specific
terms of the Plan applicable to the Eligible Employee are as are set forth in
the Plan Assumptions.

                            Eligible Employee’s Signature    
 
           
 
  Dated:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
WEATHERFORD INTERNATIONAL LTD.
NONQUALIFIED EXECUTIVE RETIREMENT PLAN
PLAN ASSUMPTIONS
CEO and SVP Level

     
Retirement Benefit:
  2.75% of compensation for each year of active service to a maximum of 60% of
compensation
 
   
Employee Contribution:
  10% reduction of base salary (one-time) at time of initial participation
 
   
Normal Retirement:
  Age 62 with at least 10 years of service
 
   
Early Retirement:
  Age 55 with at least 10 years of service
 
   
Vesting:
  10 years of active service
 
   
Inflation Factor:
  3% inflation rate compounded annually
 
   
Annuity Duration:
  36 years
 
   
Present Value Discount Factor:
  5.0%
 
   
Compensation:
  Highest annual base salary and target bonus for current year or highest bonus
in last 5 years
 
   
Additional Years/Age:
  Termination except for cause credited with an additional 3 years of service
and 3 years of age

 



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL LTD.
NONQUALIFIED EXECUTIVE RETIREMENT PLAN
PLAN ASSUMPTIONS
VP Level

     
Retirement Benefit:
  2.00% of compensation for each year of active service to a maximum of 40% of
compensation
 
   
Employee Contribution:
  10% reduction of base salary (one-time) at time of initial participation
 
   
Normal Retirement:
  Age 62 with at least 10 years of service
 
   
Early Retirement:
  Age 55 with at least 10 years of service
 
   
Vesting:
  10 years of active service
 
   
Inflation Factor:
  None
 
   
Annuity Duration:
  36 years
 
   
Present Value Discount Factor:
  5.0%
 
   
Compensation:
  Highest annual base salary and actual bonus in last 5 years
 
   
Additional Years/Age:
  Termination except for cause credited with an additional 2 years of service
and 2 years of age

 